ORDER
PER CURIAM.
N.S. (Father) appeals the judgment of the trial court terminating his parental rights to B.A.S. under section 211.447, RSMo 2000. Father raises two points on appeal. First, he claims that the statutory ground under which the trial court terminated his parental rights, section 211.447.2(1) violates the Due Process Clauses of the federal and state constitutions. Second, Father claims that the trial court abused its discretion in terminating his parental rights because insufficient evidence was presented to support the trial court’s findings that termination was in the best interest of the child. The judgment of the trial court is affirmed. Rule 84.16(b).